--------------------------------------------------------------------------------



CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT




This Consent and Third Amendment to Credit Agreement ("Amendment") is dated as
of February 4, 2004, and is by and among General Electric Capital Corporation, a
Delaware corporation, individually as a Lender and as Agent for the Lenders,
SportRack, LLC, a Delaware limited liability company ("SportRack US Borrower"),
Valley Industries, LLC, a Delaware limited liability company ("Valley US
Borrower") (SportRack US Borrower and Valley US Borrower are sometimes referred
to herein as the "US Borrowers" and individually as a "US Borrower"), and Brink
B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of The Netherlands,
having its corporate seat (statutaire zetel) in Staphorst, The Netherlands and
registered with the Chamber of Commerce (Kamer van Koophandel) in Regio Zwolle
under number 05041971 ("European Borrower") (US Borrowers and European Borrower
are sometimes referred to herein as the "Borrowers" and individually as a
"Borrower"), the other persons designated as "Credit Parties" on the signature
pages hereof, and the Lenders which are signatories hereto.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement dated as of May 23, 2003 by
and among General Electric Capital Corporation, a Delaware corporation,
individually as a Lender and as Agent for the Lenders, the other Lenders party
thereto, Borrowers and the other Credit Parties signatory from time to time
thereto (as amended or otherwise modified from time to time, the "Credit
Agreement"; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement), Agent and
Lenders agreed, subject to the terms and provisions thereof, to provide certain
loans and other financial accommodations to Borrowers; and


WHEREAS, Borrowers have requested that Agent and Lenders (i) consent to (A) the
formation of Advanced Accessory Holdings Corporation, a Delaware corporation
("Intermediate Holdings"), a Wholly-Owned Subsidiary of CHAAS Holdings, LLC, a
Delaware limited liability company ("Ultimate Holdings"), (B) the transfer by
Ultimate Holdings of all of the issued and outstanding Stock of CHAAS
Acquisitions, LLC, a Delaware limited liability company ("Holdings"), to
Intermediate Holdings (the "Stock Transfer"), (C) the incurrence of Indebtedness
in a principal amount not to exceed $88,000,000 ("Note Debt") by Intermediate
Holdings pursuant to those certain Series A Notes and Series B Notes issued by
Intermediate Holdings ("Intermediate Holdings Public Notes") pursuant to that
certain Indenture dated as of February 4, 2004 ("Intermediate Holdings
Indenture") between Intermediate Holdings and BNY Midwest Trust Company, an
Illinois trust company, as trustee, (D) a distribution on the date hereof by
Intermediate Holdings to Ultimate Holdings, and a corresponding distribution on
the date hereof by Ultimate Holdings to its Stockholders, of an amount not to
exceed the net proceeds of the offering of the Note Debt (the "Note Debt
Distributions") and (E) the purchase, repayment or prepayment of certain
Indebtedness of the Credit Parties from the proceeds of the offering of the Note
Debt (the "Indebtedness Payment") and (ii) agree to amend the Credit Agreement
in certain respects, as set forth below.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Consents.


(a) Subject to the satisfaction of the conditions precedent set forth in Section
3 of this Amendment, and in reliance on the representations and warranties set
forth in Section 5 of this Amendment, and notwithstanding any provisions of the
Credit Agreement to the contrary, Agent and Lenders hereby consent to (A) the
formation of Intermediate Holdings, (B) the Stock Transfer, (C) the incurrence
of the Note Debt, (D) the making of the Note Debt Distributions and (E) the
making of the Indebtedness Payment.


(b) The foregoing consents are limited consents, which shall be effective only
with respect to the specific facts set forth above. Such limited consents shall
not be deemed to constitute a consent or waiver of any term, provision or
condition of the Credit Agreement with respect to any transaction or
circumstance other than the specific facts set forth above or to prejudice any
right or remedy that Agent or Lenders may now have or may have in the future
under or in connection with any of the Loan Documents.


2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Amendment, and in reliance on the
representations and warranties set forth in Section 5 of this Amendment, the
Credit Agreement is hereby amended as follows:


(a) Section 1.5(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(b) Prepayments from Currency Fluctuations. If at any time when the Public Note
Indenture or the Intermediate Holdings Note Indenture is in effect the Dollar
Equivalent of the outstanding amount of the Loans exceeds US$60,000,000, the
Loans must be repaid within two (2) Business Days in an amount sufficient to
eliminate any such excess; provided that such prepayment shall not be required
if prior to the end of such two (2) Business Day period, and on each Funding
Date thereafter that the Dollar Equivalent of the outstanding amount of the
Loans exceeds US$60,000,000 after giving effect to such requested funding, the
Borrower Representative has demonstrated to the satisfaction of Agent (including
without limitation by delivering officer certificates and calculations that the
Agent may reasonably request in connection therewith) that all of such Loans and
all of the Liens of Agent and the Lenders securing such Loans are permitted
pursuant to each of the Public Note Indenture and the Intermediate Holdings Note
Indenture. In the event of any repayment required under this clause (b), the
Borrowers may elect which Loans are so repaid."
 
-2-

--------------------------------------------------------------------------------


 
(b) Section 1.5(d) of the Credit Agreement is amended and restated in its
entirety as follows:


"(d) Prepayments from Issuance of Securities/Subordinated Ultimate Holdings PIK
Debt. Immediately upon the receipt by any Credit Party of the proceeds of the
issuance of Stock or Subordinated Ultimate Holdings PIK Debt (other than (1)
proceeds of the issuance of Stock by Ultimate Holdings received on or before the
Closing Date, (2) proceeds from the issuance of Stock (or options therefor) to
employees, consultants, agents, officers and directors of Ultimate Holdings or
any Borrower, (3) in connection with the consummation of a Permitted
Acquisition, proceeds from the issuance of equity securities or Subordinated
Ultimate Holdings PIK Debt used on or around the date of such issuance to
purchase the Target of such Permitted Acquisition, (4) proceeds of the issuance
of Stock to any Borrower or any Subsidiary of any Borrower and (5) proceeds of
the issuance of equity securities, to the extent not prohibited by this
Agreement and the other Loan Documents, of a Credit Party (A) to CHP or other
investors other than pursuant to a public offering of equity securities or (B)
after the Term Loans have been repaid in full (provided that such requirement
that the Term Loans must have been so repaid in full may be waived by Agent),
pursuant to a public offering of equity securities to the extent proceeds are
used within ninety (90) days of such public offering to prepay or redeem the
Public Note Debt or the Intermediate Holdings Note Debt in accordance with
Section 3.5(c)), Borrowers shall prepay the Loans in an amount equal to seventy
percent (70%) of such proceeds, net of underwriting discounts and commissions
and other reasonable costs associated therewith. The payment shall be applied in
accordance with Section 1.5(e)(i), or as otherwise may be agreed by Requisite
Lenders."


(c) Clause (a)(ii) of the first sentence of Section 2.1 of the Credit Agreement
is amended and restated in its entirety as follows:


"(ii) the obligations, covenants and conditions contained in all Contractual
Obligations (including, without limitation, the Public Note Indenture and the
Intermediate Holdings Note Indenture) of such Credit Party or any of its
Subsidiaries other than those laws, rules, regulations, orders and provisions of
such Contractual Obligations the noncompliance with which could not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect,"


(d) Clause (i) of the third sentence of Section 2.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


-3-

--------------------------------------------------------------------------------




"(i) is in compliance and each of its Subsidiaries is in compliance with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority and the obligations, covenants and conditions contained
in all Contractual Obligations other than those laws, rules, regulations, orders
and provisions of such Contractual Obligations (including, without limitation,
the Public Note Indenture and the Intermediate Holdings Note Indenture) the
noncompliance with which could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect,"


(e) Clause (i) of Section 2.7(c) of the Credit Agreement is amended and restated
in its entirety as follows:


"(i) cause each Person other than any Non-Credit Party Subsidiary, upon its
becoming a Subsidiary of such Credit Party (provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction not
expressly permitted by the terms of this Agreement), promptly to guaranty the
Obligations (provided that any guaranty by a Non-US Credit Party shall be
limited to the European Obligations and shall only be required to the extent
permitted by law) and to grant to Agent, for the benefit of Agent and Lenders, a
security interest in the real, personal and mixed property of such Person to
secure the Obligations (provided that any such grant by any Non-US Credit Party
shall only secure the European Obligations) and"


(f) Clause (vi) of Section 3.1(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


"(vi) European Borrower to US Borrowers or Wholly-owned US Subsidiaries of US
Borrowers (and to the extent expressly consented to in any Inter-Subsidiary Loan
Notice, any Wholly-owned Subsidiary of European Borrower to US Borrowers or any
Wholly-owned US Subsidiary of US Borrowers) to fund working capital and general
corporate needs of such Persons in the ordinary course of business in an
aggregate amount not to exceed the Dollar Equivalent of US$5,000,000 at any time
outstanding reduced by the aggregate amount invested pursuant to Section 3.3(d)
which is applicable to this clause (vi) (additionally, to the extent that after
giving effect to any payment under the Public Note Indenture or the Intermediate
Holdings Note Indenture permitted by Section 3.5(c), US Borrowing Availability
plus the aggregate amount of cash and Cash Equivalents on hand of Ultimate
Holdings, Intermediate Holdings, Holdings, US SportRack Holdings, US Borrowers
and the Subsidiaries of US Borrowers would be less than the Dollar Equivalent of
US$12,500,000, European Borrower may make a loan to Holdings or Intermediate
Holdings, as applicable, on the date such payment is due in the amount by which
such Availability plus such amount of cash and Cash Equivalents is less than the
Dollar Equivalent of US$12,500,000; provided that such intercompany loan shall
be repaid as soon as practicable after, and to the extent that (after giving
effect to such repayment), such Availability plus the amount of such cash and
Cash Equivalents exceeds the Dollar Equivalent of US$12,500,000);"


-4-

--------------------------------------------------------------------------------




(g) Section 3.1(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(d) the Public Note Debt or the Intermediate Holdings Note Debt;"


(h) Clause (i) of Section 3.2(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


"(i) pursuant to the terms of the Public Note Indenture or the Intermediate
Holdings Note Indenture,"


(i) Clause (iv)(B) of Section 3.2(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:


"(B) in the Public Note Indenture or the Intermediate Holdings Note Indenture,"


(j) Section 3.4(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(h) those incurred with respect to Indebtedness permitted by Section 3.1
provided that (i) any such Contingent Obligation is subordinated to the
Obligations to the same extent, if any, as the Indebtedness to which it relates
is subordinated to the Obligations, (ii) no Non-US Credit Party shall have any
Contingent Obligation with respect to the Public Note Debt, (iii) no Credit
Party shall have any Contingent Obligation with respect to the Subordinated
Seller PIK Note Debt or the Seller Contingent Payment Debt except to the extent
such Credit Party is permitted to have any Contingent Obligations with respect
to the Public Note Debt as provided in the foregoing clause (ii), (iv) no Credit
Party other than Ultimate Holdings shall have any Contingent Obligation with
respect to the Subordinated Ultimate Holdings PIK Debt, and (v) no Credit Party
shall have any Contingent Obligation with respect to any Indebtedness of any
Unrestricted Subsidiary, Non-Credit Party Subsidiary or with respect to any
Indebtedness of Intermediate Holdings, other than with the prior written consent
of the Requisite Lenders;"


(k) Section 3.5(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


-5-

--------------------------------------------------------------------------------




"(c) the US Credit Parties may make mandatory payments required under the Public
Note Indenture and the Intermediate Holdings Note Indenture, including without
limitation, (i) regularly scheduled semi-annual interest payments on the Initial
Public Notes on June 15 and December 15 of each year (commencing with December
15, 2003), (ii) Permitted Prepayments of the Public Note Debt and the
Intermediate Holdings Note Debt and (iii) mandatory repurchases on the Public
Note Debt pertaining to Asset Dispositions pursuant to Sections 3.10 and 4.10 of
the Initial Public Note Indenture and mandatory repurchases on the Intermediate
Holdings Note Debt pertaining to Asset Dispositions pursuant to Sections 3.10
and 4.10 of the Initial Public Note Indenture; notwithstanding the foregoing, no
such mandatory repurchases (or any offer to make such repurchases) on the Public
Note Debt or the Intermediate Holdings Note Debt are permitted prior to the date
that all of the Term Loans have been paid in full; "


(l) Section 3.6(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(d) acquire by purchase or otherwise all or any substantial part of the
business or assets of any other Person except Intermediate Holdings may acquire
Non-Credit Party Subsidiaries so long as, at the time of the acquisition of any
Non-Credit Party Subsidiary, each representation or warranty contained in
Section 5.21 is true and correct with respect to such Non-Credit Party
Subsidiary."


(m) Section 3.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 
"Section 3.10. Changes Relating to Indebtedness; Etc.


The Credit Parties shall not and shall not cause or permit their Subsidiaries to
directly or indirectly change or amend the terms of any of the documents
evidencing the Subordinated Debt or the Seller Contingent Payment Debt or the
Public Note Debt or the Intermediate Holdings Note Debt or any earnout
(including without limitation any Permitted Acquisition Earnout) (collectively,
the "Restricted Items"), if the effect of such amendment is to: (a) increase the
interest rate or other amounts payable with respect to such Restricted Item; (b)
change the dates upon which payments of principal, interest or other amounts are
due on such Restricted Item or change the principal amount of such Restricted
Item (other than changes that would extend the maturity or date of such
principal, interest or other amounts or reduce the amount of such payment); (c)
add or make more restrictive any event of default or covenant with respect to
such Restricted Item; (d) change the redemption or prepayment provisions of such
Restricted Item; (e) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); (f) change or amend any other term
if such change or amendment would materially increase the obligations of the
obligor or confer additional material rights on the holder of such Restricted
Item in a manner adverse to any Credit Party or Lenders; or (g) increase the
portion of interest payable in cash with respect to any Restricted Item for
which interest is payable by the issuance of payment-in-kind notes or is
permitted to accrue. Notwithstanding the foregoing, the Subordinated Seller
Contingent Payment Notes may be amended pursuant to and in accordance with the
provisions of Section 6.1 thereof and the Subordinated Seller PIK Notes may be
amended pursuant to and in accordance with the provisions of Section 6.1
thereof."


-6-

--------------------------------------------------------------------------------


 
(n) Section 3.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"Section 3.13. Subsidiaries.


The Credit Parties shall not and shall not cause or permit their Subsidiaries to
directly or indirectly establish, create or acquire any new Subsidiary, except
(i) with the prior written consent of Agent, which such consent shall not be
unreasonably withheld, (ii) that a Borrower or any of its Subsidiaries may
establish, create or acquire Subsidiaries to consummate a Permitted Acquisition
or (iii) Intermediate Holdings may establish, create or acquire Non-Credit Party
Subsidiaries so long as, at the time of the establishment, creation or
acquisition of any Non-Credit Party Subsidiary, each representation or warranty
contained in Section 5.21 is true and correct with respect to such Non-Credit
Party Subsidiary.”


(o) The Credit Agreement is hereby amended by adding a new Section 3.20 as
follows:


"Section 3.20. Non-Credit Party Subsidiaries.


Notwithstanding anything to the contrary contained herein, in no event shall any
Credit Party incur any Indebtedness from, make any Investment in or make any
Restricted Payment to any Non-Credit Party Subsidiary, except Credit Parties may
make the following Investments or Restricted Payments to Non-Credit
Subsidiaries: (i) concurrently upon receipt of capital contribution funds from
its Stockholders, Ultimate Holdings may further contribute such funds to
Intermediate Holdings as capital contributions or intercompany loans and
Intermediate Holdings may further contribute such funds to Non-Credit Party
Subsidiaries as capital contributions or intercompany loans and (ii)
Intermediate Holdings may make capital contributions to Non-Credit Party
Subsidiaries in an aggregate amount not to exceed $1,000 in connection with the
initial organization and capitalization of Non-Credit Party Subsidiaries.”


(p) Section 4.8(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"Accountants' Reports. Promptly upon receipt thereof, Borrower Representative
will deliver copies of all significant reports submitted by Borrowers' firm of
certified public accountants (or the equivalent of certified public accountants)
in connection with each annual, interim or special audit or review of any type
of the Financial Statements or related internal control systems of Ultimate
Holdings, Intermediate Holdings, Holdings, Borrowers or their Subsidiaries made
by such accountants, including any significant comment letter submitted by such
accountants to management in connection with their services."


-7-

--------------------------------------------------------------------------------




(q) Section 4.8(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(i) SEC Filings, Press Releases and Public Notes Deliveries. Promptly upon
their becoming available, Borrower Representative will deliver copies of (1) all
Financial Statements, reports, notices and proxy statements sent or made
available by Ultimate Holdings, Intermediate Holdings, Holdings, Borrowers or
any of their Subsidiaries to their Stockholders, (2) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Ultimate Holdings, Intermediate Holdings, Holdings, Borrowers or any of their
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission, or any material reports, statements and prospectuses, if any, filed
with any other Governmental Authority, (3) all material press releases made
available by Ultimate Holdings, Intermediate Holdings, Holdings, Borrowers or
any of their respective Subsidiaries to the public concerning developments in
the business of any such Person and (4) all notices, certificates (including,
without limitation, the items required under Section 4.4 of the Initial Public
Note Indenture or Section 4.4 of the Initial Intermediate Holdings Note
Indenture) or reports sent or received by any Credit Party in connection with
the Public Notes or the Intermediate Holdings Notes."


(r) Section 4.8(l) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


"(l) Notice of Corporate and other Changes/Updates to Representations and
Warranties Tied to the Closing Date/"Unrestricted Subsidiary" Under the Initial
Public Note Indenture. Borrower Representative shall provide prompt written
notice of (1) any material change after the Closing Date in the authorized and
issued Stock of any Credit Party or any Subsidiary of any Credit Party or any
material amendment to its articles or certificate of incorporation, articles of
association, by-laws, partnership agreement or other organizational documents,
(2) any Subsidiary created or acquired by any Credit Party or any of its
Subsidiaries after the Closing Date, such notice, in each case, to identify the
applicable jurisdictions, capital structures or Subsidiaries, as applicable, (3)
any event that would cause any of the representations and warranties made under
any of Sections 5.7, 5.13 (provided that solely with respect to this clause (3),
all references in Section 5.13 to "in excess of the Dollar Equivalent of
US$100,000 in the aggregate"


-8-

--------------------------------------------------------------------------------




shall be deemed replaced by a reference to "in a Material Adverse Effect") and
5.16 to be inaccurate or incomplete assuming such representations and warranties
were made as of the current date rather than as of the Closing Date. Borrower
Representative shall provide written notice, at least once each calendar quarter
of any event that would cause any of the representations and warranties made
under any of Sections 5.4(b), 5.8 and 5.12 (provided such notice pertaining to
Section 5.12 shall only be required to the extent that a similar notice is not
otherwise required by the terms of this Agreement or any other Loan Document, in
which case the terms of such similar notice requirement shall govern) to be
inaccurate or incomplete assuming such representations and warranties were made
as of the current date rather than as of the Closing Date, (4) any Credit Party
becoming an "Unrestricted Subsidiary" as defined in the Initial Public Note
Indenture and (5) any Credit Party becoming an "Unrestricted Subsidiary" as
defined in the Initial Intermediate Holdings Note Indenture. The foregoing
notice requirements set forth in the previous two sentences shall not be
construed to constitute consent by any of the Lenders to any transaction
referred to therein which is not expressly permitted by the terms of this
Agreement."


(s) The Credit Agreement is hereby amended by adding a new Section 5.21 as
follows:


"Section 5.21 Non-Credit Party Subsidiaries.


(a) (i) No more than 10% of any Non-Credit Party Subsidiary's senior Operational
Management and no more than 5% of any Non-Credit Party Subsidiary's Operational
Management other than senior Operational Management has at any time within the
past twelve months been employed by or has rendered any management, consulting
or other similar services for any Credit Party, (ii) no more than 10% of any
Non-Credit Party Subsidiary's senior Operational Management and no more than 5%
of any Non-Credit Party Subsidiary's Operational Management other than senior
Operational Management is currently employed by or rendering any management,
consulting or other similar services for any Credit Party and (iii) no more than
10% of any Credit Party's senior Operational Management and no more than 5% of
any Credit Party's Operational Management other than senior Operational
Management is currently employed by or rendering any management, consulting or
other similar services for any Non-Credit Party Subsidiary.


-9-

--------------------------------------------------------------------------------




(b) No Non-Credit Party Subsidiary uses any operating facility that has been in
the past twelve months or is currently used by any Credit Party ("Credit Party
Facilities"); provided, that a Non-Credit Party Subsidiary may use a Credit
Party Facility so long as (i) all such Credit Party Facilities used by any
Non-Credit Party Subsidiary constitute less than 10% of the square footage of
all such Non-Credit Party's operating facilities, (ii) such Credit Party
Facilities are used for less than 10% of such Non-Credit Party's production and
less than 10% of such Non-Credit Party's other operations and (iii) the
production and other operations of any Non-Credit Party at any Credit Party
Facility are separate from the production and other operations of any Credit
Party at such Credit Party Facility and the portion of any Credit Party Facility
used by a Non-Credit Party is not used by any Credit Party.


(c) Each Non-Credit Party Subsidiary maintains accounting functions, human
resource personnel and systems, cash management systems, sales and distribution
personnel and systems and information and technology systems (collectively,
"Operational Systems”) separate from those of the Credit Parties, no Credit
Party shares or otherwise utilizes any Non-Credit Party's Operational Systems;
provided, however, that nothing in this clause (c) shall prevent any Non-Credit
Party Subsidiary from sharing information generated by such Operational Systems
with any Credit Party to the extent necessary or appropriate.


(d) No Non-Credit Party Subsidiary shares or otherwise utilizes any Credit
Party's Operational Systems; provided, however, that nothing in this clause (d)
shall prevent any Non-Credit Party Subsidiary from sharing information generated
by such Operational Systems with any Credit Party to the extent necessary or
appropriate.


(e) No Non-Credit Party Subsidiary primarily engages in the primary business
engaged in by any Credit Party, it being understood that no Non-Credit Party
Subsidiary shall be deemed to be engaging in the primary business engaged in by
any Credit Party solely as a result of such Non-Credit Party Subsidiary engaging
in a business in the automotive accessories market.”


(t) Clause (3) of Section 6.1(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


"(3) the occurrence of any "Event of Default" as defined in the Initial Public
Note Indenture or any similar event pertaining to any Refinanced Public Note
Debt or the occurrence of any "Event of Default" as defined in the Initial
Intermediate Holdings Note Indenture or any similar event pertaining to any
Refinanced Intermediate Holdings Note Debt; or"


(u) Section 6.1(m) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


-10-

--------------------------------------------------------------------------------




"(m) Business Activities. (1) Ultimate Holdings engages in any type of business
activity other than the ownership of Stock of Intermediate Holdings and
performance of its obligations under the Related Transaction Documents to which
it is a party and activities reasonably related thereto in its capacity as a
passive holding company, (2) Intermediate Holdings engages in any type of
business activity other than the ownership of Stock of Holdings and Non-Credit
Party Subsidiaries and performance of its obligations under the Related
Transaction Documents to which it is a party and activities reasonably related
thereto in its capacity as a passive holding company, (3) Holdings engages in
any type of business activity other than the ownership of Stock of US SportRack
Holdings, Valley US Borrower and European US Holdings and activities reasonably
related thereto in its capacity as a passive holding company, (4) US SportRack
Holdings engages in any type of business activity other than the ownership of
Stock of SportRack US Borrower and activities reasonably related thereto in its
capacity as a passive holding company, (5) European US Holdings engages in any
type of business activity other than the ownership of Stock of European First
Tier Dutch Holdings and activities reasonably related thereto in its capacity as
a passive holding company, (6) European First Tier Dutch Holdings engages in any
type of business activity other than the ownership of Stock of European Second
Tier Dutch Holdings prior to the European Mergers, ownership of Stock of
European Borrower after the European Mergers, and activities reasonably related
thereto in its capacity as a passive holding company, or (7) prior to the
European Mergers, European Second Tier Dutch Holdings engages in any type of
business activity other than the ownership of Stock of European Borrower or
ownership of Stock of CHAAS Holdings II B.V.; or"


(v) Section 6.1 of the Credit Agreement is hereby amended by deleting the period
and adding a semi-colon and the word "or" at the end of clause (o) and by adding
a new clause (p) thereto as follows:


"(p) Non-Credit Party Subsidiary.


(1) (i) For a period in excess of 90 days: (A) more than 10% but less than 20%
of any Non-Credit Party Subsidiary's senior Operational Management have at any
time within the past twelve months been employed by or rendered any management,
consulting or other similar services for any Credit Party, (B) more than 5% but
less than 10% of any Non-Credit Party Subsidiary's Operational Management other
than senior Operational Management have at any time within the past twelve
months been employed by or rendered any management, consulting or other similar
services for any Credit Party, (C) more than 10% but less than 20% of any Credit
Party's senior Operational Management becomes employed by or renders any
management, consulting or other similar services for any Non-Credit Party
Subsidiary, or (D) more than 5% but less than 10% of any Credit Party's
Operational Management other than senior Operational Management becomes employed
by or renders any management, consulting or other similar services for any
Non-Credit Party Subsidiary, or (ii) (A) 20% or more of any Non-Credit Party
Subsidiary's senior Operational Management have at any time within the past
twelve months been employed by or rendered any management, consulting or other
similar services for any Credit Party or (B) 10% or more of any Non-Credit Party
Subsidiary's Operational Management other than senior Operational Management
have at any time within the past twelve months been employed by or rendered any
management, consulting or other similar services for any Credit Party, (C) 20%
or more of any Credit Party's senior Operational Management becomes employed by
or renders any management, consulting or other similar services for any
Non-Credit Party Subsidiary or (D) 10% or more of any Credit Party's Operational
Management other than senior Operational Management becomes employed by or
renders any management, consulting or other similar services for any Non-Credit
Party Subsidiary;


-11-

--------------------------------------------------------------------------------




(2) any Non-Credit Party Subsidiary uses any Credit Party Facility; provided,
that a Non-Credit Party Subsidiary may use a Credit Party Facility so long as
(i) all such Credit Party Facilities used by any Non-Credit Party Subsidiary
constitute less than 10% of the square footage of all such Non-Credit Party's
operating facilities, (ii) such Credit Party Facilities are used for less than
10% of such Non-Credit Party's production and less than 10% of such Non-Credit
Party's other operations and (iii) the production and other operations of any
Non-Credit Party at any Credit Party Facility are separate from the production
and other operations of any Credit Party at such Credit Party Facility and the
portion of any Credit Party Facility used by a Non-Credit Party is not used by
any Credit Party;


(3) any Non-Credit Party Subsidiary fails to maintain Operational Systems
separate from those of the Credit Parties, any Credit Party shares or otherwise
utilizes any Non-Credit Party's Operational Systems or any Non-Credit Party
Subsidiary shares or otherwise utilizes any Credit Party's Operational Systems;
provided, however, that nothing in this clause (3) shall prevent any Non-Credit
Party Subsidiary from sharing information generated by such Operational Systems
with any Credit Party to the extent necessary or appropriate; or


(4) any Non-Credit Party Subsidiary primarily engages in the primary business
engaged in by any Credit Party, it being understood that no Non-Credit Party
Subsidiary shall be deemed to be engaging in the primary business engaged in by
any Credit Party solely as a result of such Non-Credit Party Subsidiary engaging
in a business in the automotive accessories market"


(w) Clause (i) of the definition of "Change of Control" set forth in Annex A to
the Credit Agreement is hereby amended and restated in its entirety as follows:


"(i) there exists a "Change of Control" as defined in the Initial Public Note
Indenture or any similar event with respect to any Refinanced Public Note Debt
or a "Change of Control" as defined in the Initial Intermediate Holdings Note
Indenture or any similar event with respect to any Refinanced Intermediate
Holdings Note Debt."


-12-

--------------------------------------------------------------------------------




(x) The definition of "Credit Parties" set forth in Annex A to the Credit
Agreement is hereby amended and restated in its entirety as follows:


" 'Credit Parties' means Ultimate Holdings, Intermediate Holdings, Holdings,
European US Holdings, Borrowers, and each of their respective Subsidiaries
(other than Non-Credit Party Subsidiaries) and each other Person who executes
the Agreement as a "Credit Party" or a Guaranty or who grants a Lien on all or
part of its assets to secure all or any part of the Obligations."


(y) The definition of "Guarantors" set forth in Annex A to the Credit Agreement
is hereby amended and restated in its entirety as follows:


" 'Guarantors' means Ultimate Holdings, Intermediate Holdings, Holdings,
European Holdings, US SportRack Holdings, each US Subsidiary of each Borrower,
and, subject to Section 2.7(d), each Non-US Subsidiary of each Borrower (it
being understood each such Non-US Subsidiary only guarantees the European
Obligations), and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents."


(z) The definition of "Immaterial Credit Party" set forth in Annex A to the
Credit Agreement is hereby amended and restated in its entirety as follows:


" 'Immaterial Credit Party' means any Subsidiary of a Borrower (i) which is not
material to the operations of SportRack US Borrower and its Subsidiaries taken
as a whole, Valley US Borrower and its Subsidiaries taken as a whole or European
Borrower or its Subsidiaries taken as a whole, (ii) which at no time during any
twelve month consecutive period during the twenty-four months then ended had (x)
gross revenue in excess of the Dollar Equivalent of US$10,000,000, (y) EBITDA in
excess of the Dollar Equivalent of US$2,000,000 or (z) assets with an aggregate
fair market or book value in excess of the Dollar Equivalent of US$2,500,000,
(iii) which is not a "Significant Subsidiary" as defined in the Initial Public
Note Indenture or any term with respect to any Refinanced Public Note Debt and
(iv) which is not a "Significant Subsidiary" as defined in the Initial
Intermediate Holdings Note Indenture or any term with respect to any Refinanced
Intermediate Holdings Note Debt."


(aa) The definition of "Restricted Payment" set forth in Annex A to the Credit
Agreement is hereby amended and restated in its entirety as follows:


-13-

--------------------------------------------------------------------------------




" 'Restricted Payment' means, with respect to any Credit Party (a) the
declaration or payment of any dividend by such Credit Party in respect to its
Stock or the incurrence by such Credit Party of any liability to make any other
payment or distribution of cash or other property or assets in respect of its
Stock; (b) any payment by such Credit Party on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Credit Party's
Stock or any other payment or distribution made in respect thereof, either
directly or indirectly; (c) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges or amounts on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt, any
Seller Contingent Payment Debt, any Permitted Acquisition Earnout or any other
earnout, or any Public Note Debt or any Intermediate Holdings Note Debt; (d) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (e) any payment of a claim to
a Stockholder of any Credit Party for the rescission of the purchase or sale of,
or for material damages arising from the purchase or sale of, any shares of such
Credit Party's Stock or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission; (f) any payment, loan, contribution, or other transfer of funds or
other property to any Stockholder of such Credit Party as such, other than
payments in the ordinary course of business of such Credit Party and payments in
respect of which such Credit Party receives fair consideration or reasonably
equivalent value; (g) any payment of management fees (or other fees of a similar
nature) or out-of-pocket expenses in connection therewith by such Credit Party
to any Stockholder of such Credit Party or its Affiliates and (h) any payment,
loan, contribution or other transfer of funds to any Non-Credit Party
Subsidiary."


(bb) The definition of "Subsidiary" set forth in Annex A to the Credit Agreement
is hereby amended by adding the following sentence at the end thereof as
follows:


"Notwithstanding anything to the contrary contained herein, the term
"Subsidiary" or "Subsidiaries" shall not include any Non-Credit Party
Subsidiary."


(cc) The following definitions are hereby added to Annex A to the Credit
Agreement in their appropriate respective alphabetical order, as follows:


" 'Initial Intermediate Holdings Note Debt' means Indebtedness of Intermediate
Holdings evidenced by the Initial Intermediate Holdings Notes.


'Initial Intermediate Holdings Note Indenture' means that certain Indenture
dated as of February 4, 2004 between Intermediate Holdings and BNY Midwest Trust
Company as trustee.


'Initial Intermediate Holdings Notes' means those certain Series A Notes and
Series B Notes issued by Intermediate Holdings pursuant to the Initial
Intermediate Holdings Note Indenture in an aggregate principal amount of
US$88,000,000. "


-14-

--------------------------------------------------------------------------------




'Intermediate Holdings' means Advanced Accessory Holdings Corporation, a
Delaware corporation.


'Intermediate Holdings Note Debt' means the Initial Intermediate Holdings Note
Debt or the Refinanced Intermediate Holdings Note Debt, as applicable.


'Intermediate Holdings Note Indenture' means the Initial Intermediate Holdings
Note Indenture or the Refinanced Intermediate Holdings Note Indenture, as
applicable.


'Intermediate Holdings Notes' means the Initial Intermediate Holdings Notes or
the Refinanced Intermediate Holdings Notes, as applicable.


'Non-Credit Party Subsidiary' means a Person formed, created or acquired after
February 4, 2004 that is (i) a Subsidiary of Intermediate Holdings but not a
Subsidiary of any Subsidiary of Intermediate Holdings that is a Credit Party and
(ii) designated in a written notice by Borrower Representative to Agent at the
time of the creation, formation or acquisition of such Subsidiary as a
"Non-Credit Party Subsidiary" for the purposes of the Agreement.


"Operational Management" means, with respect to any Person, management that is
involved in the day-to-day affairs of such Person.


'Refinanced Intermediate Holdings Note Debt' means Indebtedness of Intermediate
Holdings that refinances the Initial Intermediate Holdings Note Debt in whole or
in part so long as such Indebtedness that refinances the Initial Intermediate
Holdings Note Debt (i) is in the principal amount not to exceed the then
outstanding Accreted Value (as defined in the Initial Intermediate Holdings Note
Indenture) of, and accrued but unpaid interest owing on, the Initial
Intermediate Holdings Note Debt that is then being refinanced, (ii) has an
interest rate of 13.25% per annum or less, (iii) other than any mandatory
prepayments or redemptions set forth in the Initial Intermediate Holdings Note
Indenture as in effect on February 4, 2004, does not have any principal payments
or redemptions scheduled to be due until the latest of (x) December 15, 2011,
(y) one year after the date specified in clause (a) of the definition of US
Commitment Termination Date and (z) one year after the date specified in clause
(a) of the definition of European Commitment Termination Date, (iv) does not
have any cash interest payments scheduled to be due prior to June 15, 2008, (v)
has representations, warranties, covenants, defaults and other terms and
conditions which are no more onerous to any Credit Party than those contained in
this Agreement (and with appropriate cushions with respect to financial
covenants between a senior secured facility, on the one hand, and a subordinated
facility or a senior unsecured facility, on the other hand), (vi) is unsecured,
(vii) is not guarantied in any respect by any Credit Party except to the extent
(A) the Requisite Lenders had consented in accordance with the terms of this
Agreement to the guaranty of the Initial Intermediate Holdings Note Debt and the
Initial Intermediate Holdings Note Debt was so guaranteed or (B) otherwise
previously agreed to in writing by the Requisite Lenders, (viii) would have been
permitted by Section 3.10 if such refinancing would have been effectuated by an
amendment of the Initial Intermediate Holdings Note Debt and (ix) is otherwise
reasonably acceptable to Agent.


-15-

--------------------------------------------------------------------------------




'Refinanced Intermediate Holdings Note Indenture' means the indenture, if any,
or any other agreement or instrument entered into by Intermediate Holdings in
connection with the Refinanced Intermediate Holdings Note Debt, if any.


'Refinanced Intermediate Holdings Notes' means those certain unsecured
promissory notes, if any, issued in connection with the Refinanced Intermediate
Holdings Note Debt, if any."


(dd) Each reference to the term "Initial Public Debt" contained in the Credit
Agreement is hereby deleted and reference to the term "Initial Public Note Debt"
is inserted in lieu thereof.


(ee) Each reference to the term "Refinanced Public Debt" contained in the Credit
Agreement is hereby deleted and reference to the term "Refinanced Public Note
Debt" is inserted in lieu thereof.


(ff) The table captioned "INDEBTEDNESS (Section 3.1)" set forth as a portion of
Exhibit 4.6(n) of the Credit Agreement is hereby amended and restated as set
forth on Exhibit B attached hereto.


3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:


(i) Agent shall have received this Amendment executed by Credit Parties and
Requisite Lenders;


(b) Agent shall have received an executed copy of the Intermediate Holdings
Indenture and each other agreement, document and instrument executed by
Intermediate Holdings and/or any other Credit Party in connection therewith,
each of which shall be in form and substance satisfactory to Agent, in Agent's
sole discretion;


(c) The Credit Parties shall have executed and delivered or shall have caused to
be executed and delivered each of the agreements, instruments and documents set
forth on Exhibit A attached hereto, and such other items as Agent may reasonably
request, each of which shall be in form and substance reasonably satisfactory to
Agent;


-16-

--------------------------------------------------------------------------------




(d) Borrowers shall have paid an amendment fee to Agent, for the benefit of the
Lenders (based upon their respective Pro Rata Shares), of $75,000;


(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, Lenders and their respective legal
counsel; and


(f) No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Amendment.


4. References; Effectiveness. Agent, Lenders and Credit Parties hereby agree
that all references to the Credit Agreement which are contained in any of the
other Loan Documents shall refer to the Credit Agreement as amended by this
Amendment.


5. Representations and Warranties. To induce Agent and Requisite Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
Agent and Lenders that:


(a) The execution, delivery and performance by such Credit Party of this
Amendment and the transactions contemplated hereby is within its organizational
power, have been duly authorized by all necessary action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to such Credit
Party, the articles of incorporation, by-laws or any other organizational
document of such Credit Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon such
Credit Party or any of its property;


(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment, are the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;


(c) After giving effect to the amendments set forth herein, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and accurate as of the date hereof with the same force and effect as if
such had been made on and as of the date hereof; and


(d) Such Credit Party has performed all of its obligations under the Credit
Agreement and the Loan Documents to be performed by it on or before the date
hereof and as of the date hereof, such Credit Party is in compliance with all
applicable terms and provisions of the Credit Agreement and each of the Loan
Documents to be observed and performed by it and no Event of Default or other
event which, upon notice or lapse of time or both, would constitute an Event of
Default, has occurred.


-17-

--------------------------------------------------------------------------------




(e) (1) As of the date hereof, each of the Credit Parties and its Subsidiaries
is Solvent and (2) immediately after giving effect to the transactions
contemplated herein (a) each Borrower, (b) US Credit Parties considered as a
whole and (c) the Credit Parties considered as a whole, in each case, continues
to be Solvent.


6. Joinder. Intermediate Holdings is hereby joined in, and hereby agrees that it
is and for all purposes hereafter shall be a party to, the Credit Agreement as a
"Credit Party", as if it were an original signatory thereto, and by executing
this Amendment further agrees that it is a "Credit Party" thereunder and shall
be bound by all the terms and provisions of the Credit Agreement;


7. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.


8. Continued Effectiveness. Except as amended hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.


9. Costs and Expenses. Each Credit Party hereby acknowledges and agrees that
this Amendment is a "Loan Document" for purposes of, among other things,
subsection 1.3(e) of the Credit Agreement.
 
-18-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 

        BORROWERS:       SPORTRACK, LLC  
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
VALLEY INDUSTRIES, LLC
 
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
BRINK B.V.
 
   
   
  By:   /s/ Jan Willem Rengelink    Name:   Jan Willem Rengelink   
Title:  
CFO

 

        OTHER CREDIT PARTIES:       CHAAS HOLDINGS, LLC  
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
ADVANCED ACCESSORY HOLDINGS CORPORATION
 
   
   
  By:   /s/ Jan Willem Rengelink    Name:   Jan Willem Rengelink   
Title:  
CFO

 
-19-

--------------------------------------------------------------------------------


 

       
CHAAS ACQUISITIONS, LLC
 
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
ADVANCED ACCESSORY SYSTEMS, LLC
 
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
AAS ACQUISITIONS, LLC
 
   
   
  By:   /s/ Barry Steele   Name:      
Title:  
 

 

       
CHAAS HOLDINGS B.V.
 
   
   
  By:   /s/ Jan Willem Rengelink    Name:      
Title:  
 

 
-20-

--------------------------------------------------------------------------------


 

       
SPORTRACK ACCESSORIES INC.
 
   
   
  By:   /s/ Terence Seikel     Name:      
Title:  
 

 

       
SPORTRACK GMBH
 
   
   
  By:   /s/ Michael Runte     Name:     Michael Runte   
Title:  
  Managing Director 

 

       
VALTEK, LLC
 
   
   
  By:   /s/ Barry Steele     Name:      
Title:  
 

 

       
CHAAS HOLDINGS III B.V.
 
   
   
  By:   /s/ Jan Willem Rengelink    Name:      
Title:  
 

 

       
AAS CAPITAL CORPORATION
 
   
   
  By:   /s/ Barry Steele    Name:      
Title:  
 

 
-21-

--------------------------------------------------------------------------------


 

       
NOMADIC SPORT INC.
 
   
   
  By:   /s/ Terence Seikel     Name:      
Title:  
 

 

       
SPORTRACK S.R.O.
 
   
   
  By:   /s/ Valdimir Bohm     Name:         Valdmir Bohm   
Title:  
      Managing Director 

 

       
SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
   
   
  By:   /s/  Michael Runte    Name:        Michael Runte   
Title:  
     Managing Director 

 

     
BRINK INTERNATIONAL B.V.
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
BRINK SVERIGE AB
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
BRINK U.K. LIMITED
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 
-22-

--------------------------------------------------------------------------------


 

       
BRINK NORDISK HOLDINGS APS
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
BRINK POLSKA SP Z.O.O.
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
BRINK FRANCE S.A.R.L.
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
ELLEBI S.R.L.
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 

 

       
NORDISK KOMPONENT HOLDINGS A/S
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 


 
-23-

--------------------------------------------------------------------------------


 

       
SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 


 
 

       
BRINK TREKHAKEN B.V.
 
   
   
  By:     Name:      
Title:  
 


 
 

       
BRINK A/S
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 


 
 

       
SCI L'ELMONTAISE
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 


 

       
CHAAS HOLDINGS II B.V.
 
   
   
  By:   /s/ Jan Willem Rengelink     Name:      
Title:  
 


 
-24-

--------------------------------------------------------------------------------


 

        AGENT AND LENDERS:      
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
   
   
  By:   /s/  Susan K. Staub   Name:        Susan K. Staub  
Title:  
     Duly Authorized Signatory

 

       
PB CAPITAL CORPORATION, as a Lender
 
   
   
  By:   /s/ Steven Alexander     /s/ Lisa Morglia   Name:         Seven
Alexander                   Lisa Morglia  
Title:  
    Vice President                        Assistant Vice President


 

       
COMERICA BANK, as a Lender
 
   
   
  By:   /s/ Steven J. McCormack     Name:   Steven J. McCormack
 
Title:  
Vice President

 
-25-

--------------------------------------------------------------------------------

 